PER CURIAM.
Defendant, a 19-year old inmate of the MacLaren School for Boys, was suspected of having committed two burglaries in Cottage Grove. At the request of the Cottage Grove Police Department, without a warrant and over his objection, he was taken to the Woodburn Police Department and fingerprinted. Upon being told that his fingerprints matched prints found at the burglary scenes, defendant confessed to the crimes under investigation. He was subsequently convicted of two counts of Burglary in the Second Degree. He appeals, assigning as error the trial court’s denial of his motion to suppress fingerprints together with the statements made after the fingerprints were used to connect him with the present burglaries. We find no violation of defendant’s state or federal constitutional rights, and therefore affirm. See United States v. Dionisio, 410 US 1, 13-16, 93 S Ct 764, 35 L Ed 2d 67 (1973); compare Davis v. Mississippi, 394 US 721, 89 S Ct 1394, 22 L Ed 2d 676 (1969).
Affirmed.